Title: Thomas Jefferson to Robert Smith, 30 April 1811
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Apr. 30. 11.
          
           I have learnt, with sincere concern, the circumstances which have taken place at Washington. some intimations had been quoted from federal papers, which I had supposed false, as usual. their first confirmation to me was from the National Intelligencer. still my hopes and confidence were that your retirement was purely a matter of choice on your part.  a letter I have recieved from mr Hollins makes me suppose there was a more serious misunderstanding than I had apprehended.  the newspapers indeed had said so, but I yield little faith to them. no one feels more painfully than I do the separation of friends, & especially when their sensibilities are to be daily harrowed up by Cannibal newspapers. suffering myself under whatever inflicts sufferance on them, I condole with them mutually, & ask the mutual permission to esteem all, as I ever did; not to know their differences, nor ask the causes of them. the harmony which made me happy while at Washington, is as dear to me now as it was then, & I should be equally afflicted were it by any circumstance to be impaired as to myself. I have so much confidence in the candor & liberality of both parties, as to trust that the misunderstanding will have not be permitted to have lead to any sinister effects, and my constant prayer will be for blessings on you all.
          
            Th: Jefferson
          
        